     Case 1:19-cr-10040-JDB Document 13 Filed 04/18/19 Page 1 of 4                    PageID 53



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                EASTERN DIVISION


UNITED STATES OF AMERICA,                      )
                                               )
v.                                             )      Cr. No. 1:19-cr-10040-JDB
                                               )
                                               )
ALEXANDER ALPEROVICH, M.D.                     )


         MOTION TO RELEASE DEFENDANT AND FOR A HEARING PURSUANT TO
                             18 U.S.C. § 3142(f)


        Comes the defendant, ALEXANDER ALPEROVICH, M.D., through counsel and pursuant

to 18 U.S.C. § 3142, the Eighth Amendment to the United States Constitution, Stack v. Boyle, 342

U.S. 1 (1951), and their progeny, and respectfully moves this Honorable Court to enter an Order

releasing the defendant upon any conditions the Court deems necessary.

        In support, the following is submitted:

        (1)    On April 15, 2019, a Grand Jury for the Western District of Tennessee returned a

15 count Indictment against Alexander Alperovich, M.D., Jeffrey W. Young, Jr., and Andrew

Rudin, M.D. [Doc. 4]. Dr. Alperovich is only listed as a named defendant in Count 1, which

charges a conspiracy among the three defendants – all medical providers - to distribute controlled

substances “outside the course of professional practice and without a legitimate medical purpose”

in or around July 2014 through January 2017. Id. at pp. 2, 7. According to the allegations in the

Indictment, however, Dr. Alperovich “joined the conspiracy in or around December 2015, and

continued in it, to in or around July 2016.” Id. at p. 9, para. 31. Dr. Alperovich’s role during these

months is alleged to have been as the supervising physician for Jeffrey W. Young, Jr., a nurse
  Case 1:19-cr-10040-JDB Document 13 Filed 04/18/19 Page 2 of 4                     PageID 54



practitioner. Id. at p. 10, para. 31. It is for these roughly 7-8 months of involvement as the

supervising physician for Mr. Young that the government is seeking the extreme relief of pretrial

detention.

       (2)     Pursuant to 18 U.S.C. § 3142(f), Dr. Alperovich requests a detention hearing and

his release upon any conditions the Court feels necessary to assure community safety and his

appearance at proceedings before the Court.

       (3)     The rebuttable presumption in 18 U.S.C. § 3142(e)(2) that no condition or

combination of conditions will reasonably assure the appearance of the defendant as required and

the safety of the community is applicable to Dr. Alperovich by virtue of the charge of conspiracy

in Count 1. The statutory presumption is applicable because a violation of the Controlled

Substances Act for which the potential maximum term of imprisonment is ten years or more is

alleged. See 18 U.S.C. § 3142(e)(3)(A).

       (4)     Despite the rebuttable presumption, Dr. Alperovich is not a flight risk or a danger

to the community. Even taking the Indictment at face value, Dr. Alperovich ceased to be involved

in the conspiracy nearly 3 years ago. He has known about these allegations and the government’s

investigation for over a year prior to being charged in this case, and there is no question that Dr.

Alperovich has long and significant ties to the Jackson community.

       (5)     Dr. Alperovich is board-certified in internal medicine, cardiology, interventional

cardiology and is a diplomate of the American Board of Phlebology. He has been a practicing

physician for over thirty years. There is no history of disciplinary action on his Tennessee medical

license, and he is in active practice as a cardiologist with the Advanced Cardiovascular and Vein

Center, 1340 Union University Dr., Jackson, TN 38305.

       (6)     Dr. Alperovich holds staff privileges with Jackson Memorial County General
   Case 1:19-cr-10040-JDB Document 13 Filed 04/18/19 Page 3 of 4                       PageID 55



Hospital and Regional Hospital in Jackson, TN. He is a member of the American Heart Association

and American Medical Association, as well as a Fellow of the American College of Cardiology

and American Society of Cardiovascular Interventions. Dr. Alperovich is also a founding member

of the Society of Cardiovascular Computed Tomography. He has an active medical practice and

patients that depend on his care, and there is no legitimate argument to be made that he should be

subjected to pretrial detention while this case – which is complex – is involved in pretrial litigation

and trial.

         (7)   A memorandum is submitted in support of this motion, which is incorporated herein

by reference. The evidence proffered in the supporting memorandum rebuts any presumption of

detention. Dr. Alperovich is not a flight risk, and no clear and convincing evidence exists to support

a finding that Dr. Alperovich is a danger to the community and that no set of conditions can satisfy

any concern for dangerousness if he were released. Accordingly, Dr. Alperovich should be

released upon “the least restrictive further condition, or combination of conditions, that the judicial

officer determines will reasonably assure the appearance of the person as required and the safety

of the community.” 18 U.S.C. § 3142(c)(1)(B); Stack v. Boyle, 342 U.S. 1, 4-5 (1951).

                                       Respectfully submitted by:

                                       MASSEY MCCLUSKY MCCLUSKY & FUCHS



                                       __________________________________________
                                       WILLIAM D. MASSEY, TN BPR #009568
                                       3074 East Street
                                       Memphis, TN 38128
                                       (901) 384-4004
                                       w.massey3074@gmail.com
  Case 1:19-cr-10040-JDB Document 13 Filed 04/18/19 Page 4 of 4                       PageID 56




                                       RITCHIE, DILLARD, DAVIES & JOHNSON, P.C.



                                       _________________________________________
                                       STEPHEN ROSS JOHNSON, TN BPR #022140
                                       606 W. Main Street, Suite 300
                                       Knoxville, TN 37902
                                       (865) 637-0661
                                       johnson@rddjlaw.com

                                 CERTIFICATE OF SERVICE

        I hereby certify that on April 18, 2019, a copy of the foregoing was filed electronically.
Notice of this filing will be sent by operation of the Court’s electronic filing system to all parties
indicated on the electronic filing receipt. All other parties will be served by regular U.S. mail.
Parties may access this filing through the Court’s electronic filing system.

                                               s/William D. Massey
